Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on September 1, 2021.  Application No. 17/463,717, is a U.S. Nonprovisional Application filed on September 1, 2021, and claims foreign priority to Indian Application No. INDIA 202011054435, filed December 15, 2020.  Claims 1-11 are pending. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surolia, A., US2010/0190832 A1.  Surolia disclose the claimed compound as follows: 


    PNG
    media_image1.png
    279
    774
    media_image1.png
    Greyscale

(Surolia, ‘832 publc’n, p. 7, Compound No. 17, 2279-3516.)  The compounds disclosed therein are used to treat GSK-3 mediated diseases including Alzheimer’s disease or cerebral amyloid angiopathy.  (See Id., claim 5.)  Surolia also discloses a process of preparing a pharmaceutical compositions of the compounds disclosed therein.  See Id., paras. [0097]-[0105].  
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, and 7-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treating a GSK-3 mediated disease consisting of Alzheimer’s disease, psychiatric disorders, metabolic disorders, and cancer, the specification does not reasonably provide enablement for preventing said disease(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered when determining whether claims in an application for patent are enabling include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.08, citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The claims includes preventing GSK-3 mediated diseases.  However, the specification teaches only that the compound SG001 may be useful to treat the GSK-3 mediated conditions Alzheimer’s disease, psychiatric disorders, metabolic disorders, and cancer.  (See Figs. 1-11.)  There are no working examples or other evidence to indicate that any condition can be prevented, let alone preventing Alzheimer’s disease, psychiatric disorders, metabolic disorders, and cancer.  The specification provides no other direction as to how prevention might be accomplished. In addition, the prior art fails to provide compensatory guidance.  There is no correlation provided, either by the instant specification or the prior art, between GSK-3 mediation and preventing the associated diseases.  It would require undue experimentation for the artisan to practice the invention as broadly claimed.
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625